Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 10-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR 20-0333436) in view of Bustanoby (US 889435), Meert (US 7350994) and Eberlein (US 2018/0020810).
Regarding claim 1, Moon teaches a cosmetic assembly comprising: a hinge unit (130 or 230) extending from a first end to a second end; a first leg unit (100) hinge-coupled to the first end of the hinge unit, wherein the first leg unit is elongated from a first proximal end to a first distal end, the first proximal end being connected to the hinge unit and the first distal end being configured to be coupled with a first cosmetic module (1), wherein the first leg unit includes a first hinge module (111, 112) formed at the first proximal end to be hinge- coupled to the first end of the hinge unit and a first rod body (12) extended from the first hinge module to the first distal end in a first longitudinal direction; a second leg unit (100a) hinge-coupled to the second end of the hinge unit, wherein the second leg unit is elongated from a second proximal end to a second distal end, the second proximal end being connected to the hinge unit and the second distal end being configured to be coupled with a second cosmetic module (1a), wherein the second leg unit includes a second hinge module (111a, 112a) formed at the second proximal end to be hinge-coupled to the second end of the hinge unit and a second rod body (12a) extended from the second hinge module to the second distal end in a second longitudinal direction; and a cap unit (3 and 5), wherein the first hinge module and the second hinge module respectively include a hinge frame (110, 110a) having an inner space (recess of 112, 112a ) open partially and accommodating a part of the hinge unit (132 fits within the recess), wherein the hinge frame comprises: a bottom panel connected to the respective rod body and placed perpendicular to the longitudinal direction of the respective rod body; and a first lateral surface panel and a second lateral surface panel, extending upwardly from the bottom panel and spaced apart from each other to face each other (see annotated Fig. 4 below).

    PNG
    media_image1.png
    208
    385
    media_image1.png
    Greyscale

Moon does not teach that the cap unit includes a cap body having a hollow portion formed therein which is configured to accommodate the first leg unit and the second leg unit in a folded state inside the hollow portion, wherein the cap body is extended from an open end to a closed end in a longitudinal direction and has a substantially rectangular inner cross section perpendicular to the longitudinal direction, wherein the cap body includes an internal panel disposed on an inner surface of the cap body along a center line of the inner surface in the longitudinal direction so as to restrain interference between the first leg unit and the second leg unit in the folded state when accommodated in the hollow portion of the cap body, wherein the first hinge module and the second hinge module have symmetrical shapes each having a substantially quadrangular cross section such that the first hinge module and the second hinge module in the folded state have a substantially rectangular outer cross section to be corresponding to the substantially rectangular inner cross section of the cap body and have outer surfaces being in contact with the inner surface of the cap body when accommodated in the hollow portion of the cap body, or that first hinge module and second hinge module respectively include a rear panel extending upwardly from the bottom panel and extending from a rear end of the first lateral surface panel to a rear end of the second lateral surface panel, the rear panel having an outer surface directed toward an outside, the outer surface of the rear panel having a rectangular shape with a width that is constant in a direction from a proximal end to a distal end of the rear panel.
Bustanoby teaches a cap assembly that includes a cap body (Fig. 8, C and D) having a hollow portion formed therein which is configured to accommodate a first leg unit (A) and a second leg unit (A3) in a folded state (Fig. 8 in phantom) inside the hollow portion, wherein the cap body is extended from an open end to a closed end in a longitudinal direction, wherein the cap body includes an internal panel (between the pen points in Fig. 8) disposed on an inner surface of the cap body along a center line of the inner surface in the longitudinal direction so as to restrain interference between the first leg unit and the second leg unit in the folded state when accommodated in the hollow portion of the cap body.
Meert teaches a device  wherein a first hinge module (proximal portion of 24) and a second hinge module (proximal portion of the other 24) have symmetrical shapes each having a substantially quadrangular cross section (Fig. 3) such that the first hinge module and the second hinge module in the folded state have a substantially rectangular outer cross (Fig. 4) section to be corresponding to a substantially rectangular inner cross section of a cap body (30) and have outer surfaces being in contact with the inner surface of the cap body when accommodated in the hollow portion of the cap body (Fig. 4).
Eberlein teaches a hinge frame that includes a rear panel (see annotated Fig. 3B below) extending upwardly from the bottom panel and extending from a rear end of the first lateral surface panel to a rear end of the second lateral surface panel, the rear panel having an outer surface directed toward an outside, the outer surface of the rear panel having a rectangular shape with a width that is constant in a direction from a proximal end to a distal end of the rear panel.


    PNG
    media_image2.png
    521
    610
    media_image2.png
    Greyscale

Alternatively, if the outer surface of the Eberlein’s rear panel is not considered to be rectangular, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the rear panel’s outer surface with a rectangular shape because Applicant has not disclosed that the shape of the outer surface of the rear panel provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Eberlein’s hinge module and the applicant’s invention to perform equally well with either the rear panel taught by Eberlein or the claimed rear panel outer surface that is rectangular in shape because both rear panels are equally capable of engaging the hinge unit.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the shape of Eberlein’s rear panel surface to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Eberlein.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the cap unit of Moon such that the cap unit includes a cap body having a hollow portion formed therein which is configured to accommodate the first leg unit and the second leg unit in a folded state inside the hollow portion, wherein the cap body is extended from an open end to a closed end in a longitudinal direction, wherein the cap body includes an internal panel disposed on an inner surface of the cap body along a center line of the inner surface in the longitudinal direction so as to restrain interference between the first leg unit and the second leg unit in the folded state when accommodated in the hollow portion of the cap body as taught by Bustanoby for the purpose of enabling the cosmetic modules to be stored facing the same direction (Bustanoby, pg. 1, ll. 55-59).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Moon such that wherein the first hinge module and the second hinge module have symmetrical shapes each having a substantially quadrangular cross section such that the first hinge module and the second hinge module in the folded state have a substantially rectangular outer cross section to be corresponding to the substantially rectangular inner cross section of the cap body and have outer surfaces being in contact with the inner surface of the cap body when accommodated in the hollow portion of the cap body as taught by Meert, wherein doing would merely be a matter of providing the device with a known means of retaining the cap on the device.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the hinge frames of Moon with hinge frames that includes a rear panel extending upwardly from the bottom panel and extending from a rear end of the first lateral surface panel to a rear end of the second lateral surface panel, the rear panel having an outer surface directed toward an outside, the outer surface of the rear panel having a rectangular shape with a width that is constant in a direction from a proximal end to a distal end of the rear panel as taught by Eberlein, wherein doing so would merely have been a matter of simple substitution of one hinge for another with predictable results.
Regarding claim 3, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 1, wherein the first hinge module and the second hinge module respectively comprise: a hinge frame (Moon, 112, 112a) having an inner space opened partially and accommodating a part of the hinge unit; and a first hinge coupling portion (Moon, 111, 111a) formed at the hinge frame and rotatably coupled to the hinge unit.
Regarding claim 5, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 3, wherein the first hinge coupling portion is located on an inner surface of the hinge frame and forms a rotation axis of the respective leg unit with respect to the hinge unit (Moon, Fig. 4).
Regarding claim 7, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 1, wherein the first rod body and the second rod body respectively comprise comprises: a hollow portion formed therein; and a rod opening part formed at a distal end of the respective rod body and connected to the hollow portion of the respective rod body (Moon; the connecting part may have a female thread and the tool may have a male thread, as per the second to last paragraph of the TECH-SOLUTION section; the female thread of the connecting portion would have a hollow portion and rod opening part as claimed).
Regarding claim 8, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 7, wherein the first cosmetic module and the second cosmetic module are respectively configured to be inserted into the respective rod body through the respective rod opening part to be coupled to the respective rod body (Moon, second to last paragraph of TECH-SOLUTION section).
Regarding claim 10, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 3, wherein the hinge unit comprises: a hinge body (Moon, 133) having an elongated shape and a second hinge coupling portion (Moon, 140) formed at the hinge body and coupled to the first hinge coupling portion.
Regarding claim 11, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 10, wherein the hinge body comprises: a hinge body first lateral surface; a hinge body second lateral surface located at an opposite side of the hinge body first lateral surface; and a hinge body intermediate surface extending from the hinge body first lateral surface to the hinge body second lateral surface (Moon, see annotated Fig. 4 below), and wherein the second hinge coupling portion is located on at least one of the hinge body first lateral surface and the hinge body second lateral surface (Moon, 140 protrudes from first and second lateral surfaces).

    PNG
    media_image3.png
    304
    614
    media_image3.png
    Greyscale


Regarding claim 12, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 11, wherein the first hinge coupling portion is formed to be dented on the hinge frame, and wherein the second hinge coupling portion is formed to protrude from the hinge body (Moon, Fig. 4).
Claim(s) 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Bustanoby, Meert and Eberlein as applied to claims 3 and 11 above, and further in view of Lim (US 2013/0051894).
Regarding claim 6, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 3, but does not teach that the first hinge module and the second hinge module respectively further comprise: a first stopper module located on an inner surface of the hinge frame and coupled to the hinge unit to restrain rotation of the respective leg unit with respect to the hinge unit.
Lim teaches a hinge module (104) that comprises a first stopper module (604, 608, 612) located on an inner surface of the hinge frame and coupled to the hinge unit to restrain rotation of the respective leg unit with respect to the hinge unit.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the first and second hinge modules of Moon with a first stopper module located on an inner surface of the hinge frame and coupled to the hinge unit to restrain rotation of the respective leg unit with respect to the hinge unit as taught by Lim for the purpose of enabling the hinge to be held at a particular position (Lim, ¶0016).
Regarding claim 13, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 11, but does not teach that the first hinge module and the second hinge module respectively further comprise a first stopper module located on an inner surface of the respective hinge frame and coupled to the hinge unit, wherein the hinge unit further comprises a second stopper module located on the hinge body intermediate surface and coupled to the first stopper module, and wherein the first and second stopper modules are configured to restrain rotation of the first and second leg units with respect to the hinge unit, when the first and second stopper modules are coupled to each other.
Lim teaches a hinge module (104) that comprises a first stopper module (606) located on an inner surface of the respective hinge frame and coupled to the hinge unit, and a hinge unit (102) that comprises a second stopper module (608) located on the hinge body intermediate surface and coupled to the first stopper module, and wherein the first and second stopper modules are configured to restrain rotation of the first and second leg units with respect to the hinge unit, when the first and second stopper modules are coupled to each other.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Moon such that the first hinge module and the second hinge module respectively further comprise a first stopper module located on an inner surface of the respective hinge frame and coupled to the hinge unit, wherein the hinge unit further comprises a second stopper module located on the hinge body intermediate surface and coupled to the first stopper module, and wherein the first and second stopper modules are configured to restrain rotation of the first and second leg units with respect to the hinge unit, when the first and second stopper modules are coupled to each other for the purpose of enabling a user to maintain the hinge in a particular position (Lim, ¶0021).
Regarding claim 14, the combination of Moon, Bustanoby, Meert, Eberlein and Lim teaches the cosmetic assembly according to claim 13, wherein the second stopper is formed in plural (Lim, 608(1) to 608(M)) to discontinuously restrain the rotation of the first and the second leg units with respect to the hinge unit.
Regarding claim 15, the combination of Moon, Bustanoby, Meert, Eberlein and Lim teaches the cosmetic assembly according to claim 13, wherein the first stopper module is formed to protrude from the hinge frame, and wherein the second stopper module is formed to be dented on the hinge body intermediate surface (Lim, Fig. 6B).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Bustanoby, Meert, and Eberlein as applied to claim 8 above, and further in view of Cho (US 2009/0211939).
Regarding claim 9, the combination of Moon, Bustanoby, Meert and Eberlein teaches the cosmetic assembly according to claim 8, but does not teach that the first cosmetic module or the second cosmetic module comprises an eyebrow pencil or a brush.
Cho teaches an eyebrow pencil (14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the pencil taught by Moon with an eyebrow pencil as taught by Cho, wherein doing so would merely be a matter of substituting one known marking pencil for another with predictable results.

Response to Arguments
The drawing objections and 112 rejections put forth in the final rejection dated 12 May 2022 have ben withdrawn because claims 16-20 have been canceled.
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Eberlein has a rear panel that is semicircular.
Examiner disagrees. As shown in Fig. 3B, the assemblies 14 and 12 are semicircular. However, the rear panel is merely one portion of the assembly. The “inner” face of the rear panel is rectangular and it would be reasonable to define the “outer” face of the rear panel to only be the portion of the assembly that is directly opposite the “inner” face. Under this interpretation, Eberlein teaches a rectangular outer surface as claimed.
Assuming for the sake of argument that Eberlein does not teach a rectangular outer surface of the rear panel, it would still be obvious to change the shape of the outer surface of the rear panel as a matter of obvious design choice. The specification does not discuss the shape of the rear panel, which clearly indicates that it was not considered critical.
Applicant argues that the claimed shape of the rear panel enables the hinge modules to easily fit into the hollow portion of the cap body having a rectangular inner cross section.
However, it is not at all clear from the disclosure that the hinge modules are intended to be received in the cap at all. Paragraph 112 says that “the cap body 510 may accommodate the leg unit 100 (See FIG. 2) of the folded state”. Paragraph 115 says that “[t]he cap coupling portion 530 may be coupled to the outer rod coupling portion 113”. This disclosure indicates that the cap receives and couples to the rod portion, leaving the hinge modules outside of the cap. Applicant’s argument as to the criticality of the shape of the rear panel’s outer surface is therefore unpersuasive.
Furthermore, it is noted that Eberlein’s rear panel is combined with the hinge module of Moon. As shown by the gray shape below, when one adds a rear panel to Moon’s hinge module the available space is rectangular. One would therefore expect the simplest and most obvious shape of a rear panel in the context of Moon’s hinge module is a rectangle.

    PNG
    media_image4.png
    164
    138
    media_image4.png
    Greyscale

For these reasons, the combination of Moon and Eberlein teaches the claimed rear panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754